Filed 8/7/15 P. v. Jackson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C078118

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF129591A)

         v.

ROBERT LOUIS JACKSON III,

                   Defendant and Appellant.




         Appointed counsel for defendant Robert Louis Jackson III has asked us to review
his conviction pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). We affirm
the judgment as modified.
                                                 BACKGROUND
         A complaint filed in October 2014 charged defendant Robert Louis Jackson III
with felony hit and run (count 1; Veh. Code, § 20001, subd. (a)), misdemeanor driving on
a license suspended for drunk driving (count 2; Veh. Code, § 14601.2, subd. (a)), and



                                                             1
failing to provide evidence of financial responsibility, an infraction (count 3; Veh. Code,
§ 16028, subd. (c)).
        Defendant pleaded guilty to all counts. At the time of the plea, counsel stipulated
to a factual basis providing in relevant part that on September 21, 2014, defendant was
driving a car on a street in Stockton and collided with a boy riding his bicycle on the
same street in the opposite direction. While the boy’s mother and a neighbor were
rendering aid, defendant moved the bicycle out of the path of his car and drove away.
        The trial court suspended imposition of sentence and placed defendant on five
years of formal probation, with 180 days in county jail on count 1 and an additional 10
days consecutive on count 2, with 52 days of credit for time served. The court
subsequently entered an order granting appellate counsel’s motion for correction of the
record, which awarded defendant 52 days of conduct credit, giving him a total of 104
days of presentence custody credit.
        The court imposed a $300 restitution fine, plus a $30 surcharge (Pen. Code,
§ 1202.4, subd. (b)),1 as well as a $40 court security fee (also known as a court operations
assessment, § 1465.8) and a $30 conviction assessment (also known as a court facilities
assessment, Gov. Code, § 70373, subd. (a)(1)) on each of counts 1 and 2. The court
ordered victim restitution in an amount to be determined and recited other terms and
conditions of probation, but did not incorporate any pre-existing probation order by
reference, instead concluding: “That will be the order in both cases as I laid that out.”
Defendant and the court both signed the resulting order of probation. Defendant filed a
timely notice of appeal therefrom.2



1   Further undesignated statutory references are to the Penal Code.
2 At the same hearing, the trial court sentenced defendant in an apparently unrelated
misdemeanor domestic violence case--case No. SM282289A--to which the court had
taken a “plea in abeyance” on an earlier date. Because neither defendant’s notice of

                                              2
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
       We note two errors involving mandatory monetary obligations. First, the trial
court failed to orally order defendant to pay a second suspended $300 restitution fine per
section 1202.44. The probation order contains this fine. Further, the court expressly
declined when announcing the sentence to impose any fees for count 3, reasoning that it
was an infraction. However, section 1465.8 mandates a $40 assessment for infractions as
well as greater crimes, and Government Code section 70373, subdivision (a)(1) mandates
a $35 assessment for infractions (as well as $30 for greater crimes). Again, the probation
order added the required assessments, reflecting correct totals for counts 1 through 3 of
$120 and $95 for the security and conviction assessments, respectively.
       Although the correct mandatory fines and fees appear in the probation order,
which defendant signed, because the trial court expressly declined to orally order the
required fees for count 3 and did not incorporate by reference or otherwise mention the
second restitution fine, we modify the judgment to impose and suspend the second $300
restitution fine and impose the additional $40 security fee and $35 conviction assessment
on count 3. No changes to the probation order are required.




appeal, nor his opening brief, reference the domestic violence case, and that case is a
misdemeanor, we do not address it.

                                              3
                                    DISPOSITION
     As modified, the judgment is affirmed.




                                                  DUARTE   , J.

We concur:



     RAYE                 , P. J.




     MAURO                , J.




                                          4